



WARNING

An order restricting publication in this proceeding
    was made under s. 517 of the
Criminal Code
and continues to be in
    effect.  This section of the
Criminal Code
provides:

517(1)          If the prosecutor or the accused
    intends to show cause under section 515, he or she shall so state to the
    justice and the justice may, and shall on application by the accused, before or
    at any time during the course of the proceedings under that section, make an
    order directing that the evidence taken, the information given or the
    representations made and the reasons, if any, given or to be given by the
    justice shall not be published in any document, or broadcast or transmitted in
    any way before such time as

(a)     if a preliminary inquiry is held, the
    accused in respect of whom the proceedings are held is discharged; or

(b)     if the accused in respect
    of whom the proceedings are held is tried or ordered to stand trial, the trial
    is ended.

Failure to comply

(2)     Everyone who fails without lawful excuse, the
    proof of which lies on him, to comply with an order made under subsection (1)
    is guilty of an offence punishable on summary conviction.

(3)     [Repealed, 2005, c. 32, s. 17]

R.S., 1985, c. C-46, s. 517; R.S., 1985, c. 27 (1st
    Supp.), s. 101(E); 2005, c. 32, s. 17.




COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Dosanjh, 2018 ONCA 193

DATE: 20180227

DOCKET: M48810 (M48718)

Sharpe, Pepall and Fairburn JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Raja Dosanjh

Applicant

Heard: February 21, 2018

In this bail review pursuant to s. 680(1) of the
Criminal
    Code
, the Panel upheld the decision of the Superior Court Judge denying
    judicial interim release to an accused charged with first-degree murder.

A s. 517
Criminal Code
non-publication order was imposed
    by Lemon J. That order precludes the publication, broadcast or transmission of
    any evidence taken, information given, representations made and reasons given
    by Lemon J.

The decision in
R. v. Dosanjh
, 2018 ONCA 193 contains
    information covered by that order.

Accordingly, the decision will be available on the Court of
    Appeal for Ontarios website once the non-publication order ceases to be in
    effect.

In the interim, a copy of the full decision is available at the
    Registry of the Court of Appeal for Ontario at 130 Queen Street West, Toronto.


